Citation Nr: 0521245	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  95-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for feet calluses other 
than of the left little toe.

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive and arteriosclerotic heart disease, status-post 
coronary artery bypass grafting, and left ventricular 
hypertrophy, from April 1, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967, and from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The case was remanded by the Board in 
December 2003; it was returned to the Board in May 2005.

The case was also remanded to the RO in May 2001 in order to 
afford the veteran his requested hearing before a traveling 
member of the Board.  Thereafter the veteran, in July 2001, 
requested a hearing before a hearing officer at the RO, 
rather than a Travel Board hearing.  In October 2001 he 
cancelled his request for a hearing before a hearing officer 
at the RO.  The record reflects that the RO nevertheless 
scheduled him for a hearing for December 2001, but that he 
failed to report.  In light of the above, the Board concludes 
that the veteran does not desire a hearing of any type before 
the Board or at the RO.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
related to hypertensive and arteriosclerotic heart disease 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized this rating 
issue on appeal as set forth above.  In cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point since the award of service 
connection.  Id.  In this regard, the Board notes that the 
veteran was previously rated as 10 percent disabled for his 
cardiovascular disorder from September 7, 1991, the first day 
after leaving active duty; 100 percent from February 14, 
1997, following coronary artery bypass grafting; and 30 
percent from April 1, 1998.  By a March 2002 decision, the 
Board granted a 20 percent rating for the period prior to 
February 14, 1997.  Consequently, and because a rating 
greater than 100 percent may not be assigned, the issue 
remaining before the Board is entitlement to a rating greater 
than 30 percent from April 1, 1998.


FINDINGS OF FACT

1.  The veteran does not have feet calluses, other than of 
the left little toe, that are related to his military 
service.

2.  The veteran's hypertensive and arteriosclerotic heart 
disease, status-post coronary artery bypass grafting, and 
left ventricular hypertrophy, shows no evidence of 
deterioration; Graded Exercise Test (GXT) is reported with 
6.5 Mets; the veteran is able to walk on a treadmill at home 
for 25 minutes three to four times per week without 
developing chest pain or shortness of breath; and there is no 
history or evidence of congestive heart failure or left 
ventricular failure.


CONCLUSIONS OF LAW

1.  The veteran does not have feet calluses other than of the 
left little toe that are the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for a rating greater than 30 percent from 
April 1, 1998, for hypertensive and arteriosclerotic heart 
disease, status-post coronary artery bypass grafting, and 
left ventricular hypertrophy, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Calluses

Service medical records show that the veteran presented in 
March 1991 with complaints of calluses affecting both feet.  
Physical examination disclosed the presence of a callus of 
the left little toe.  An April 1991 entry indicates that the 
veteran had undergone surgery to remove a left little toe 
corn, and notes that he required corn pads.  The entry also 
indicates that the veteran was required to wear sneakers on 
both feet.  The veteran's examination for discharge from his 
final period of service is negative for any reference to 
callosities affecting the feet.

In several statements on file, the veteran indicates that he 
underwent removal of a left little toe callus in service, and 
that he continues to experience calluses on his feet that he 
usually treats himself.

On file are VA medical records for January 1993 to September 
2002 which show that physical examination of the veteran's 
lower extremities in August 2001, October 2001, and May 2002 
revealed the absence of any callosities.  When seen in June 
2002 by his podiatrist, the veteran reported experiencing 
painful corns on his feet for the previous several years.  
Physical examination at that time revealed the presence of 
hyperkeratotic lesions affecting his left and right little 
toes.

The veteran was afforded a VA examination in August 2002, at 
which time he complained of callosities affecting both little 
toes.  Physical examination disclosed the presence of a two-
centimeter round yellow corn on the left little toe, and of a 
one-centimeter round yellow corn on the right little toe.  
Following physical examination of the veteran and review of 
service medical records, the examiner concluded that the 
corns on the veteran's right and left little toes could be 
related to the veteran's period of service.

As indicated above, service medical records show that the 
veteran underwent surgical removal of a corn affecting his 
left little toe.  While the report of his examination for 
discharge is negative for any mention of left little toe 
abnormalities, post-service medical evidence on file 
discloses that the veteran continues to experience problems 
with callosities of that toe.  In addition, the opinion of 
the August 2002 VA examiner is somewhat supportive of the 
veteran's claim.  

As a consequence, the veteran was awarded service connection 
for calluses of the left little toe by a Board decision dated 
in August 2003.  Nevertheless, the service medical records 
have not documented the presence on clinical examination of 
any foot callosities other than of the left little toe.  The 
Board remanded for another examination and medical opinion 
regarding calluses other than those of the left toe.

On remand, the veteran was afforded another VA examination of 
the feet in October 2004.  The examiner noted that he 
reviewed the veteran's medical records.  On examination, the 
examiner noted that the veteran had bilateral tinea pedis, 
and fungi on the feet and toes, but found no calluses or 
corns on any of the veteran's toes, or on the plantar or heel 
aspect of the feet.  The examiner opined that the veteran's 
callosities (if any) found on the feet (other than the left 
little toe) were not etiologically related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is no medical evidence of a current disability 
related to calluses of the feet, no medical evidence of in-
service incurrence or aggravation of an injury or disease, 
and no medical evidence of a nexus between a current 
disability and an in-service disease or injury.  The October 
2004 examiner found no calluses or corns on any of the 
veteran's toes, or, for that matter, anywhere else on the 
veteran's feet.  While the August 2002 examination revealed a 
one-centimeter round yellow corn on the right little toe, the 
October 2004 examiner found none.  Further, the veteran's SMR 
shows no history of calluses on the right toes.  Finally, the 
October 2004 examiner specifically opined that it was less 
likely than not that any calluses found on the veteran's 
feet, other than on the left little toe--and he found none--
would be related to his military service.  Because this 
examiner's opinion was based on a review of the record, which 
also appears to support his conclusion, the Board gives this 
opinion greater weight.  Thus, the preponderance of the 
evidence is against the claim.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  
Therefore, on the basis of the above analysis, and after 
consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim of service 
connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra, at 57-58.

II.  Heart Disease

The veteran's SMRs indicate that he was diagnosed with high 
blood pressure during his second period of active duty.  He 
was service connected for arterial hypertension in a rating 
decision dated in December 1994, rated as 10 percent 
disabling, based on the findings of a March 1993 VA 
examination.  That examination recorded blood pressure 
readings of 160/110, 160/105, and 165/100, with a pulse of 68 
and respiratory rate of 12.  The examiner noted that the 
veteran's hypertension was not being treated.  The veteran's 
private medical records from the period prior to his coronary 
bypass surgery show blood pressure readings ranging from 
130/90 to one as high as 180/115.  The systolic readings were 
typically below 150, and the diastolic readings were 
typically below 100.

The veteran subsequently underwent, in February 1997, 
coronary artery bypass surgery due to severe coronary artery 
disease.  In an opinion provided by the veteran's private 
physician, J.A., M.D., dated in April 1997, Dr. J.A. opined 
that there was substantial evidence to support that the 
veteran's arterial hypertension was the most important major 
risk factor for development of his coronary arteriosclerosis, 
and also the only reason for the development of moderate to 
severe left ventricle hypertrophy and increase in the left 
ventricle diastolic pressure. As a result, in a rating 
decision dated in April 1997, the RO re-characterized the 
veteran's arterial hypertension disorder as including 
coronary artery bypass with arteriosclerotic heart disease 
due to arterial hypertension.  

In accordance with the rating schedule then in effect, the 
veteran's disability was rated as 100 percent for the period 
February 14, 1997 to April 1, 1998, the period encompassing 
one year and one month following bypass surgery.  38 C.F.R. 
§ 4.101, Diagnostic Code 7017 (1996).  The evaluation was 
thereafter lowered to 30 percent disabling.  38 C.F.R. § 
4.101, Diagnostic Code 7017 (1997).  

As part of the above noted August 2003 Board remand, the 
veteran was also afforded a VA medical examination of the 
heart, conducted in October 2004.  The examiner reviewed the 
veteran's medical history.  The veteran had complained of 
chest pain episodes, for which he had seen his private 
physician, who performed an EKG, which was reported as 
normal.   The chest pains were at rest, localized mid-
sternum, lasting less than one minute.  The pains were not 
associated with shortness of breath, dizziness, or cold 
diaphoresis.  The veteran reported to the examiner that he 
routinely walked on a treadmill three or four times per week 
for 25 minutes without developing chest pain or any other 
symptoms.  The veteran denied congestive heart failure 
symptoms.  Results of a Graded Exercise Test and 2D-echo 
examination showed metabolic equivalents (METS) of 6.5 
percent, and ejection fraction of 55 percent.  

On examination, the veteran's blood pressure was 161/92.  The 
heart had regular rhythm with no S3.  There was no evidence 
of congestive heart failure.  A chest x-ray reported that the 
veteran had a normal sized heart.  An EKG reported sinus 
bradycardia and nonspecific T-wave changes.  

The examiner's diagnoses were:  coronary artery disease; 
status post coronary artery bypass in February 1997; 
hypertensive heart disease, angina pectoris.  The examiner 
noted that cardiovascular studies showed no evidence of 
deterioration of the veteran's heart conditions.  The 
examiner noted, but expressed no concern, that the veteran's 
GXT was 6.5 METs, as compared with a METs of 10.5 in 
September 2002, and noted that the veteran had reported that 
he walked on a treadmill at home for 25 minutes three to four 
times per week without developing chest pain or shortness of 
breath.  The examiner also noted there was no history of (and 
the second Echo done in conjunction with this examination 
showed no evidence of) congestive heart failure or left 
ventricular hypertrophy.   

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  As noted above, 
the issue remaining before the Board is the propriety of the 
30 percent rating since April 1, 1998.  

The Board notes that the schedular criteria were amended in 
1997, effective from January 12, 1998.  See 62 Fed. Reg. 
65,219 (Dec. 11, 1997).  Under the revised schedular criteria 
for hypertensive vascular disease, a 10 percent evaluation is 
for application when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is for application when diastolic pressure is predominantly 
110 or more, or; systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  Higher 
ratings require diastolic readings predominantly 120 or more.  
Note One now relates to the confirmation of hypertension by 
readings taken two or more times on at least three different 
days, and defines hypertension.  Note Two directs evaluation 
of hypertension due to aortic insufficiency or 
hyperthyroidism, as part of the condition causing it, rather 
than by a separate evaluation.  

As noted, after the veteran's temporary evaluation of 100 
percent following his surgery, the evaluation was thereafter 
lowered to 30 percent disabling, in accordance with the 
schedular criteria.  38 C.F.R. § 4.101, Diagnostic Code 7017 
(1997).  

Under the amended Diagnostic Code 7017, a 30 percent 
evaluation is for application when a workload of greater than 
five METs, but not greater than seven METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent evaluation is for 
application when there has been more than one episode of 
acute congestive heart failure in the past year, or; when 
workload of greater than three METs, but not greater than 
five METs, results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

Here, the medical evidence does not support an evaluation 
higher than the current 30 percent.  The October 2004 VA 
examiner reported METs was 6.5, and ejection fraction was 55 
percent.  There is no evidence of congestive heart failure, 
and the veteran was noted to have no left ventricular 
dysfunction.  Thus, a higher evaluation is not warranted 
utilizing Diagnostic Code 7007 or Diagnostic Code 7017.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating, but finds none.  The 
post-surgery criteria for a higher evaluation under 
Diagnostic Codes 7005, arteriosclerotic heart disease, and 
7007, hypertensive heart disease, are identical to the 
criteria noted above for Diagnostic Code 7017.  A higher 
rating under Diagnostic Code 7101, hypertensive vascular 
disease, under which this disorder was originally rated, is 
also not warranted, because a higher evaluation here would 
require diastolic pressure predominantly 120 or above.  As 
has been shown, this is not the case, as the veteran's 
diastolic pressure has typically been well below 120.

In sum, for the reasons set out above, the Board finds that 
the disability picture more nearly approximates the criteria 
for the 30 percent evaluation assigned by the RO.  38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against the 
claim for a higher rating since April 1, 1998.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the April 2004 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  The RO specifically 
requested that the veteran send any evidence in his 
possession pertaining to his claims.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs)  reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record the VA and private 
treatment records discussed above.  The veteran was also 
afforded at least five VA medical examinations in connection 
with these appeals.  Given the standard of the regulation, 
the Board finds that VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to service connection for feet calluses other 
than of the left little toe is denied.

Entitlement to a rating in excess of 30 percent for 
hypertensive and arteriosclerotic heart disease, status-post 
coronary artery bypass grafting, and left ventricular 
hypertrophy, from April 1, 1998, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


